PER CURIAM.
Appellant brought this suit to recover income taxes which it had paid for the years *4681922 and 1923. Its claim for the recovery of the tax is based on the proposition that the taxes were collected after the tax liability had expired by limitation because of the fact the various waivers extending the time for the determination of tax were not signed by it but by another company of the same name having the same officers.
The trial court found that the various waivers introduced in evidence were signed by the plaintiff. The evidence amply supports the finding.
Judgment affirmed.